FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                    May 4, 2012
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                   Clerk of Court
                                TENTH CIRCUIT



 JERRY ALLEN CLARK,

              Petitioner–Appellant,                      No. 11-6332
 v.                                            (D.C. No. 5:11-CV-00707-HE)
 ERIC HOLDER, Attorney General,                       (W.D. Oklahoma)

              Respondent–Appellee.


                           ORDER AND JUDGMENT *


Before BRISCOE, Chief Judge, McKAY and HOLMES, Circuit Judges.



      After examining Petitioner’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

This case is therefore ordered submitted without oral argument.

      Petitioner, a former federal prisoner proceeding pro se, appeals the district

court’s dismissal of his 28 U.S.C. § 2241 habeas petition. Petitioner has filed

numerous motions in various courts including a motion to vacate his sentence



      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
under 28 U.S.C. § 2255, see United States v. Clark, No. 07-CR-00213-HE, 2010

WL 3075243, at *1 (W.D. Okla. Aug. 4, 2010), and a motion for habeas relief

under 28 U.S.C. § 2241, see Clark v. Revel, No. 09-CV-00228-M, 2009 WL

763487 (W.D. Okla. Mar. 19, 2009).

      In this habeas petition, Petitioner’s actual claims are difficult to decipher.

It appears he is raising claims he has raised before. The magistrate judge

concluded Petitioner was attacking the validity of his sentence rather than its

execution and therefore recommended dismissal of his claims. After a de novo

review, the district court adopted the magistrate judge’s findings and dismissed

Petitioner’s claims.

      We review de novo the district court’s denial of § 2241 habeas relief. See

Martinez v. Flowers, 164 F.3d 1257, 1258 (10th Cir. 1998). A § 2241 petition is

not the appropriate vehicle to challenge the legality of a conviction or sentence

unless Petitioner can demonstrate the inadequacy or ineffectiveness of § 2255.

See Bradshaw v. Story, 86 F.3d 164, 166 (10th Cir. 1996). The fact that

Petitioner was previously denied § 2255 relief does not demonstrate this remedy

was inadequate or ineffective. See id.

      Like the district court, we agree with the magistrate judge’s conclusions

and have nothing to add. Therefore, we AFFIRM the dismissal of this action.




                                         -2-
Petitioner’s motion to proceed in forma pauperis on appeal is DENIED.


                                            ENTERED FOR THE COURT



                                            Monroe G. McKay
                                            Circuit Judge




                                      -3-